Case: 20-1802   Document: 50     Page: 1   Filed: 03/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   UNILOC 2017 LLC,
                    Plaintiff-Appellant

                            v.

   VERIZON COMMUNICATIONS, INC., CELLCO
  PARTNERSHIP INC., DBA VERIZON WIRELESS,
  VERIZON BUSINESS NETWORK SERVICES INC.,
    VERIZON DIGITAL MEDIA SERVICES, INC.,
              Defendants-Appellees
             ______________________

                       2020-1802
                 ______________________

    Appeal from the United States District Court for the
 Eastern District of Texas in No. 2:18-cv-00536-JRG, Chief
 Judge J. Rodney Gilstrap.
                  ______________________

                 Decided: March 10, 2021
                 ______________________

     MARC BELLOLI, Feinberg Day Kramer Alberti Lim
 Tonkovich & Belloli LLP, Burlingame, CA, argued for
 plaintiff-appellant. Also represented by DAVID ALBERTI,
 ELIZABETH DAY.

    MEGAN S. WOODWORTH, Venable LLP, Washington,
Case: 20-1802    Document: 50      Page: 2    Filed: 03/10/2021




 2          UNILOC 2017 LLC   v. VERIZON COMMUNICATIONS, INC.



 DC, argued for defendants-appellees. Also represented by
 FRANK C. CIMINO, JR., JONATHAN L. FALKLER.
                 ______________________

 Before PROST, Chief Judge, PLAGER and O’MALLEY, Circuit
                         Judges.
 PROST, Chief Judge.
     This case is about claim construction. In 2018, Uniloc
 2017 LLC (“Uniloc”) sued defendants-appellees (collec-
 tively, “Verizon”) for patent infringement but stipulated to
 noninfringement after an unfavorable claim construction.
 As discussed below, we agree with that claim construction
 and affirm the judgment.
                               I
     Uniloc owns U.S. Patent No. 6,895,118 (“the ’118 pa-
 tent”), which concerns video coding:
     1. A method of coding a digital image comprising
     macroblocks in a binary data stream, the method
     comprising:
     an estimation step, for macroblocks, of a capacity
     to be reconstructed via an error concealment
     method,
     a decision step for macroblocks to be excluded from
     the coding, a decision to exclude a macroblock from
     coding being made on the basis of the capacity of
     such macroblock to be reconstructed,
     characterized in that it also includes a step of in-
     serting a resynchronization marker into the binary
     data stream after the exclusion of one or more mac-
     roblocks.
 The point of the claimed method is that certain portions of
 digital video images—so-called macroblocks—can be omit-
 ted during video coding because their content can be
Case: 20-1802      Document: 50     Page: 3   Filed: 03/10/2021




 UNILOC 2017 LLC   v. VERIZON COMMUNICATIONS, INC.          3



 effectively reconstructed after the fact from other infor-
 mation. Taking advantage of methods originally meant for
 error concealment, the invention uses a “resynchronization
 marker” to signal the deliberate exclusion of a macroblock
 and to trigger eventual image reconstruction. This lets a
 video stream use less data.
     Only one claim term is at issue here: “resynchroniza-
 tion marker,” which the district court construed as a “se-
 quence of bits in a data stream that can serve as a
 resynchronization point and an error-concealment recon-
 struction point of excluded macroblock(s) for all modes of
 coding.” Uniloc 2017 LLC v. Verizon Commc’ns, No. 2:18-
 cv-00536-JRG, 2020 WL 805271, at *5–9 (E.D. Tex.
 Feb. 18, 2020) (“Decision”) (emphasis added). “Modes of
 coding” here refers to I-, P-, and B-coded images, terminol-
 ogy indicating the extent to which rendering of an image in
 a video depends on the content of the images before or after
 it. Uniloc disagrees with the inclusion of “for all modes of
 coding,” preferring instead “not including a flag useful only
 for regions having a motion vector close to zero and for
 which the texture has not significantly changed.”
     After claim construction, Uniloc stipulated to nonin-
 fringement. The court entered judgment and Uniloc ap-
 pealed. We have jurisdiction under 28 U.S.C. § 1295(a)(1).
                               II
      We review the district court’s claim construction de
 novo if no subsidiary factfinding is involved. See Network-1
 Techs., Inc. v. Hewlett-Packard Co., 981 F.3d 1015, 1022
 (Fed. Cir. 2020). Claim terms “are generally given their
 ordinary and customary meaning,” which is “the meaning
 that the term would have to a person of ordinary skill in
 the art in question at the time of the invention.” Phillips
 v. AWH Corp., 415 F.3d 1310, 1312–13 (Fed. Cir. 2005) (en
 banc). Under this standard, both the claims and the spec-
 ification provide substantial guidance. Id. at 1314–15.
Case: 20-1802     Document: 50       Page: 4   Filed: 03/10/2021




 4          UNILOC 2017 LLC   v. VERIZON COMMUNICATIONS, INC.



                               III
      Both parties emphasize as critical one passage in the
 specification that describes the capabilities of “the inven-
 tion” and differentiates it from the prior art. See ’118 pa-
 tent col. 4 ll. 47–65. The passage notes that a prior-art
 coding technique (the so-called “uncoded flag”) can disad-
 vantageously “only be used for P coded images.” Id. at
 col. 4. ll. 47–58. In contrast, for “the invention,” exclusion
 of macroblocks is possible “for all modes of I, P[,] or B cod-
 ing.” Id. at col. 4 ll. 61–65. Relying on this passage, the
 district court concluded that the claimed “resynchroniza-
 tion marker” must be “able to serve as an excluded-mac-
 roblock-construction trigger in I, P, and B coding.”
 Decision, 2020 WL 805271, at *8.
     We view the district court’s reading as the one most
 consistent with the specification and the claim text. A pa-
 tent’s description of “the invention” can limit claim scope—
 especially where that description of the invention’s broad
 capability is juxtaposed with a description of the shortcom-
 ings of the prior art. E.g., TiVo, Inc. v. EchoStar Commc’ns
 Corp., 516 F.3d 1290, 1300 (Fed. Cir. 2008); SciMed Life
 Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d
 1337, 1341–44 (Fed. Cir. 2001). We agree that the claimed
 method must be capable of macroblock exclusion for all
 modes of coding, which means that the claimed resynchro-
 nization marker must also work for all modes.
     Uniloc disagrees. Its point seems to be that any given
 embodiment of the invention could instead employ a pano-
 ply of specialized one-mode resynchronization markers—
 one for the P mode, another for I, the next for B, and so on. 1



     1   Uniloc argues that, in contrast, a marker that
 works for all modes would be a “specific flag” and that the
 specification disclaims the use of “any specific flag.” Veri-
 zon responds that Uniloc’s own proposed specialized one-
Case: 20-1802      Document: 50    Page: 5   Filed: 03/10/2021




 UNILOC 2017 LLC   v. VERIZON COMMUNICATIONS, INC.         5



 But if a given marker didn’t work for all modes, then nei-
 ther would the invention. After all, embodiments that
 Uniloc contends would fall within the claim scope (featur-
 ing only one such marker and working for less than all
 modes) 2 would both embrace the disparaged disadvantage
 of the prior art and spurn the touted capability of the in-
 vention.
     Accordingly, we conclude that the district court’s con-
 struction is correct.
                              IV
     We have considered Uniloc’s other arguments and find
 them unpersuasive. For the reasons above, we agree with
 the district court’s claim construction and affirm the judg-
 ment.
                         AFFIRMED




 mode markers would also be “specific flags” under this
 logic. We agree with Verizon; Uniloc’s “specific flag” argu-
 ments do not help resolve the meaning of the claim as to
 all-modes capability.
     2    See, e.g., Oral Arg. at 2:48–4:57, No. 20-1802,
 http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20-
 1802_02052021.mp3.